Citation Nr: 0124168	
Decision Date: 10/05/01    Archive Date: 10/09/01

DOCKET NO.  99-24 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to May 1970.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision by the 
St. Petersburg, Florida RO that denied service connection for 
PTSD.

In April 2001, a hearing was held at the St. Petersburg, 
Florida RO before the undersigned, who is the member of the 
Board rendering the final determination in this claim and was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 1991 and 
Supp. 2001).


FINDINGS OF FACT

1.  In the July 1988 rating decision, the RO denied service 
connection for PTSD; the veteran did not appeal this denial.

2.  Evidence added to the record since July 1988 includes 
evidence that is relevant and probative of the issue at hand, 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The July 1988 rating decision, which denied service 
connection for PTSD, is final.  38 U.S.C.A. §§ 1110, 5107, 
7105(c) (West 1991 and Supp. 2001); 38 C.F.R. §§ 3.104(a), 
3.303, 20.302(a), 20.1103 (2000).

2.  Evidence received since July 1988 is new and material and 
the claim for service connection for PTSD is reopened.  38 
U.S.C.A. §§ 1110, 5107, 5108 (West 1991 and Supp. 2001); 38 
C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Historically, the veteran filed a claim for service 
connection for PTSD in July 1983.  By rating decision, dated 
September 1983, the RO denied the veteran service connection 
for PTSD because there was no evidence of a stressor or 
clinical symptomatology indicative of PTSD.  The veteran was 
given written notification of this determination that same 
month and a timely appeal was not thereafter received.  The 
rating decision, therefore, became final.  In August 1987, 
the veteran submitted a claim to reopen his claim for service 
connection for PTSD.  By rating decision dated July 1988, the 
RO denied the veteran's claim to reopen his claim for service 
connection because the veteran was not diagnosed with PTSD.  
The veteran was given written notification of this decision 
in August 1988.  A timely appeal was not thereafter received, 
and the July 1988 rating decision became final. 

A claim will be reopened if new and material evidence has 
been submitted since the last final decision on the claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 
(1996).  The issue of new and material evidence must be 
addressed in the first instance by the Board because it goes 
to the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  
Once the Board finds that no such evidence has been offered, 
that is where the analysis must end, and what the RO may have 
determined in this regard is irrelevant.  Id.  Further 
analysis, beyond the evaluation of whether the evidence 
submitted in the effort to reopen is new and material, is 
neither required nor permitted.  Id. at 1384.  Any finding 
entered when new and material evidence has not been submitted 
"is a legal nullity."  Butler v. Brown, 9 Vet. App. 167, 171 
(1996). 

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decision makers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  See also Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998) (expressly rejecting the standard 
for determining whether new and material evidence had been 
submitted sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991)).  In addition, for the 
purpose of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In Elkins v. West, 12 Vet. App. 209 (1999), as since modified 
by the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), VA must first determine 
whether new and material evidence has been presented under 38 
C.F.R. § 3.156(a) in order to have a finally decided claim 
reopened under 38 U.S.C.A. § 5108.  VA must then proceed to 
evaluate the merits of the claim, but only after ensuring 
that his duty to assist under the Veterans Claims Assistance 
Act of 2000 has been fulfilled.  See generally, Elkins, 12 
Vet. App. at 218-19; Veterans Claims Assistance Act of 2000.

In the case at hand, the evidence available for the RO's 
consideration in July 1988 includes: the veteran's service 
medical records, which show a history and treatment of drug 
abuse; treatment records from Coral Ridge Psychiatric 
Hospital dated October 1978 diagnosing the veteran with 
paranoid schizophrenia by history; a July 1983 letter from 
Dr. Leone diagnosing the veteran with PTSD; treatment records 
from Henderson Mental Health Center dated June 1979 through 
August 1983 diagnosing the veteran with manic depression; 
treatment records from the South Florida State Hospital dated 
February 1979 through March 1979, diagnosing the veteran with 
paranoid schizophrenia; treatment records from the Oakland 
Park, Florida VA Medical Center (Oakland Park VAMC) dated 
August 1987 through September 1987, diagnosing the veteran 
with paranoid schizophrenia; a general VA examination dated 
June 1988 diagnosing the veteran with PTSD from a review of 
the records; and a VA Social Work Service Evaluation (as part 
of the June 1988 VA examination) dated June 1988 diagnosing 
the veteran with chronic paranoid schizophrenia.

In April 1997, the veteran requested that the claim for 
entitlement to service connection for PTSD be reopened.  
Newly submitted evidence since the July 1988 rating decision 
includes: treatment records from NOVA University Community 
Mental Health Center dated May 1990 through January 1997; 
treatment records from Oakland Park VAMC dated July 1992 
through January 2001; treatment records from the Miami VAMC 
dated December 1984 through March 1995; a statement from 
veteran's neighbor received January 1993; a letter from the 
Gaudenzia House Philadelphia dated September 1995; statements 
submitted by the veteran dated November 1994, November 1995, 
August 1997, and date unknown; letters by the veteran 
received January 1996 and August 1998; a personal hearing 
transcript dated August 1996; a letter submitted by Dr. 
Pasterski dated August 1996; a letter from South Florida 
State Hospital (date unknown); a letter from Coral Ridge 
Psychiatric Hospital dated September 1996; treatment records 
from Dr. Hadeed dated July 1996 through November 1996; 
letters from Dr. Basso dated November 1996 and May 1997; a 
report of VA contact with Dr. Hadeed dated January 1997; 
letters from Oakland Park VAMC dated May 1997 through 
September 2000; a letter from Dr. Blankfield received June 
1997; a report of VA contact with the veteran dated January 
1999; a letter from the veteran to the RO (date unknown); and 
a Board hearing transcript dated April 2001.

Treatment records from NOVA University Community Mental 
Health Center show that the veteran was treated for PTSD and 
paranoid schizophrenia and that he received medication 
management counseling.  Likewise, medical records and letters 
from the Oakland Park VAMC show that the veteran was treated 
for, among other things, PTSD and schizophrenia and also 
received medication management counseling.  

The September 1995 letter from the Gaudenzia House 
Philadelphia shows that the veteran was treated for a nervous 
condition from September 1970 through May 1972, but specific 
treatment records were not available because they had been 
destroyed.

In the August 1996 personal hearing for a nervous condition, 
the veteran testified that he received treatment for drug 
abuse and psychiatric disabilities, to include schizophrenia, 
PTSD, and manic depression since military service.  The 
veteran also testified as to his difficulty obtaining and 
maintaining employment since service.

In a letter dated August 1996, Dr. Pasterski, Doctor of 
Chiropractic, stated that on numerous occasions, the veteran 
had expressed remorse and guilt for the deaths he caused as a 
result of his military duties.

The undated letter from the South Florida State Hospital 
shows that the veteran was treated for a psychiatric 
disability from February 1979 to May 1979, but treatment 
records had been destroyed. 

Treatment records and report of VA contact with Dr. Hadeed 
reference the veteran's history of treatment for 
schizophrenia and PTSD.  Dr. Hadeed stated that he had seen 
the veteran in July 1996, but the only evidence of an 
existing psychiatric disability in 1970 was history provided 
by the veteran.

In letters submitted by Dr. Brasso, he stated that he was the 
veteran's family physician prior to service and that he did 
not have any psychiatric disability prior to service.  He 
further stated that he last saw the veteran in 1970 and that 
he suffered from schizophrenia at that time.

In the February 1996 letter from Dr. Blankfield, he stated 
that while treating the veteran for foot related problems the 
veteran was speaking incoherently about Vietnamese children 
that were maimed because of his military duties.

In the January 1999 report of contact, the RO spoke with the 
veteran to clarify his claimed stressors.  The veteran stated 
that his claimed stressors were being exposed to the horrors 
of the Vietnam War and his duties associated with serving on 
the USS Chipola, an ammunition cargo ship.

During the April 2001 Board hearing, the veteran testified 
that his duties aboard the USS Chipola included transporting 
bombshells out of the ships to be used on the ground and 
transporting the JP 5's to the carriers to be loaded on to 
jets.  Furthermore, the veteran testified that during service 
he and fellow servicemen would make fun of how many people 
would die as a result of their actions, but after getting out 
of service he began to feel guilty and realized the 
consequences of his actions.

This evidence was not previously of record and the 
information contained therein cannot be said to be redundant, 
as it further indicates a previous diagnosis and treatment of 
PTSD and discusses the veteran's alleged stressors related to 
his military service.  The Board finds that the new evidence 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.

In conclusion, the Board finds that the veteran has presented 
new and material evidence in support of his claim that he 
suffers from PTSD, and that, accordingly, his claim is 
reopened.  However, for the reasons set forth in the Remand 
below, additional development is warranted consistent with 
the requirement of VA's duty to assist, pursuant to the 
Veteran's Claims Assistance act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).


ORDER

Insofar as new and material evidence has been submitted to 
reopen the claim of entitlement to service connection PTSD, 
the claim is reopened.  To this extent, the appeal is 
granted.


REMAND

Once it has been determined that new and material evidence 
has been submitted to reopen a claim, the Board must now 
determine whether the evidence of record, both old and new, 
supports the veteran's claim of entitlement to service 
connection for PTSD.

Prior to determining the veteran's claim of entitlement to 
service connection for PTSD, VA must ensure that it has 
fulfilled its duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  Such a duty to 
assist is statutory in nature and was amended by H.R. 4864, 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).

The Board notes that in the April 2001 Board hearing 
transcript, the veteran stated that he was currently 
receiving psychiatric treatment from the Oakland Park VAMC.  
Upon review of the claims folder, however, there are no 
treatment records from the Oakland Park VAMC after January 
2001.  VA medical records are deemed to be constructively of 
record in proceedings before the Board.  Bell v. Derwinski, 2 
Vet. App. 611 (1992).  Therefore, it is necessary to obtain 
these records and associate them with the file before further 
review of the veteran's claim may be undertaken.

In addition, veteran has not undergone a VA PTSD examination.  
While the Board recognizes that the veteran had a previous 
diagnosis of PTSD, the VA examiner did not specify the exact 
stressors upon which the diagnosis of PTSD was based.  
Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), credible supporting evidence that the claimed in-
service stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (2000).  
Therefore, the Board finds that the RO must schedule the 
veteran for another VA examination once all outstanding 
medical records have been obtained.

Likewise, the veteran is hereby advised that failure to 
report to any scheduled VA examination, without good cause, 
may well result in a denial of the claim.  See 38 C.F.R. § 
3.655 (2000).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  Id.  If the veteran 
fails to report to any scheduled examination, the RO should 
obtain and associate with the record any notice(s) of the 
examination(s) sent to the veteran.

Furthermore, the veteran states that he has PTSD as a result 
of stressful experiences related to his military duties 
aboard the USS Chipola, an ammunition cargo ship, during the 
Vietnam War.  The veteran's DD Form 214 shows that the 
veteran's military occupational specialty was a ship 
serviceman.  In a Request for Information dated September 
1983, the USS Chipola was verified as being in the Vietnam 
area periodically from August 1969 to December 1969. 

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
1991 & Supp. 2001) are fully complied 
with and satisfied. 

2.  The RO should contact the veteran and 
request that he submit the names and 
addresses of all health care providers, 
VA or private, who have treated him for 
PTSD that has not previously been 
obtained, to include treatment records 
from the Oakland Park VAMC since January 
2001.  After securing the necessary 
releases, the RO should request copies of 
any medical records and associate them 
with the claims file.  If the RO is 
unable to obtain all relevant records, 
the veteran should be notified of the 
records VA is unable to obtain, the 
efforts taken by the Secretary to obtain 
those records and any further action to 
be taken by VA with respect to the claim.

3.  The RO should contact the veteran and 
ask him to provide any additional 
information, not already associated with 
the claims file, concerning the claimed 
combat service/in-service stressful 
events.

4.  Thereafter, the veteran should be 
scheduled for a VA examination by a 
Psychiatrist.  The examiner should 
thoroughly review the claims folder in 
detail and a copy of this Remand in 
conjunction with the examination.  If 
PTSD is diagnosed, the examiner should 
state for the record the specific 
stressor(s) reported by the veteran and 
whether each of the reported stressors is 
adequate to support the diagnosis.  The 
examination and the report thereof should 
be in accordance with DSM-IV.  All 
findings and opinions should be 
reconciled with the evidence already of 
record and the examiner should provide 
complete rationale for all opinions and 
conclusions expressed.

5.  If the veteran fails to report to any 
scheduled examination(s), the RO should 
obtain and associate with the record any 
notice(s) of the examination(s) sent to 
the veteran.

6.  Thereafter, the RO should 
readjudicate this claim.  If the benefit 
sought on appeal remains denied, the 
veteran and the veteran's representative 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals



 


